NO. 07-08-0413-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                FERUARY 2, 2009
                         ______________________________


                        JOSEPH LYNN HARRIS, APPELLANT

                                            v.

                         THE STATE OF TEXAS, APPELLEE

                       _________________________________

            FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                    NO. 18957-A; HON. HAL MINER, PRESIDING

                        _______________________________

Before CAMPBELL, HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Appellant, Joseph Lynn Harris, filed notice of appeal from his conviction for delivery

of a controlled substance and accompanying sentence of seven years incarceration in the

Institutional Division of the Texas Department of Criminal Justice and $750 fine. The

certification of defendant’s right of appeal, executed by the trial court and signed by

appellant and his trial counsel, states that the case “is a plea-bargain case, and the

defendant has NO right of appeal” and "the defendant has waived the right of appeal." By
letter dated January 9, 2009, we notified appellant of this certification and informed him

that the appeal is subject to dismissal based on the certification unless, by January 30,

2009, we were provided an amended certification illustrating that he has the right to appeal

or appellant demonstrates other grounds for continuing the appeal.


       On January 14, 2009, appellant’s appointed counsel notified this court that, upon

review of the plea proceedings, this case was a negotiated plea bargain in which appellant

was sentenced in accordance with the plea agreement. Further, the trial court did not give

appellant the right to appeal any outstanding issue nor were there any pretrial motions

previously ruled upon by the trial court. Accordingly, we must, and do, dismiss the appeal.

TEX . R. APP. P. 25.2(d); See also Chavez v. State, 183 S.W.3d 675, 680 (Tex.Crim.App.

2006) (we must dismiss prohibited appeal without further action).



                                   Mackey K. Hancock
                                        Justice

Do not publish.




                                             2